IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VlRGINlA
Richmond Division
JAMES T. JEFFREY,

Petitioner
V. Civil No. 3:18CV712
HAROLD W. CLARKE,

Respondent.

MEMORANDUM OPINION

Petitioner, a Virginia inmate proceeding pro se, filed a 28 U.S.C. § 2254 petition (§ 2254
Petition,” ECF No. 5). Before a state prisoner can bring a § 2254 petition in federal district
court, the prisoner must first have “exhausted the remedies available in the courts of the State.”
28 U.S.C. § 2254(b)(l)(A). Exhaustion is accomplished by presenting the claims to the Supreme
Court of Virginia for review either on direct appeal or in a collateral proceeding. Petitioner
states that he only raised “sentencing” on appeal (§ 2254 Pet. 2-3 (as paginatcd by CM/ECF)),
and indicates that he has not previously raised the claims within his § 2254 Petition to the
Virginia courts. (Id. at 5-9 (as paginated by CM/ECF).) Thus, the record fails to indicate that
Petitioner has properly exhausted his state court remedies with respect to his claims.

By Memorandum Order entered on January 9, 2019, the Court directed Petitioner, within
eleven (l l) days of the date of entry thereof, to show cause why the present § 2254 Petition
should not be dismissed without prejudice for lack of exhaustion. The Court warned Petitioner
that the failure to comply with the Court’s directive would result in summary dismissal of the

action.

On Janual'y 24, 2019, the Court received I’etitionet"s response. (ECF No. 10.) Petitioner
cites several cases that have little bearing on cxhaustion, briefly states that “his power of
cognizance is impaired,” and seemingly faults counsel for abandoning him after his appeal
without any explanation as to why this would excuse his lack of exhaustionl (ld. at 1-2
(capitalization corrected).) Petitioner fails to provide any pertinent argument in response to the
directive to show cause why he did not exhaust his state court remedies by presenting his current
claims to the Supreme Court ol`Virginia. Accordingly, the action will be DISMISSED
WITHOUT PREJUDICE. Petitioner may tile a § 2254 petition in this Court after he has
exhausted his remedies in state court.

An appeal may not be taken from the final order in a § 2254 proceeding unless ajudge
issues a certificate ol"appealability. 28 U.S,C. § 2253(c)(l )(A). A certificate of appealability
will not issue unless a prisoner makes "a substantial showing of`the denial ofa constitutional
right.” 28 U.S.C. § 2253(c)(2). 'I`his requirement is Satisi'ied only when “reasonable jurists could
debate whether (or_. for that matter, agree that) the petition should have been resolved in a
different manner or that the issues presented were ‘adcquate to deserve encouragement to
proceed f`urther.”’ S!ack v. tl/chcmief. 529 U.S. 4?3, 484 (2000) (quoting Ba)'efor)t v. Estefle,
463 U.S. 880, 893 & n.4 (1983)). No law or evidence suggests that Petitioner is entitled to
further consideration in this ntattct'. A certificate oi` appealability will be DENIED.

An appropriate Order shall accompany this Mcmoranclum Opinion.

 

 

M. Hanna
United State Dlstrict .ludge
Date: march 53 ZO{FI
Richmond, Virginia

I\J

